COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Lemons and Senior Judge Cole
Argued at Richmond, Virginia


ANTIONE MARQUIS WICKER, S/K/A
 ANTOINE M. WICKER
                                              MEMORANDUM OPINION * BY
v.        Record No. 2607-97-2                 JUDGE LARRY G. ELDER
                                                 DECEMBER 22, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF NOTTOWAY COUNTY
                     Thomas V. Warren, Judge
          Phyllis L. Bean for appellant.

          John H. McLees, Jr., Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.



     Antoine M. Wicker (appellant) appeals from his six bench

trial convictions for "[a]bduction by prisoners" in violation of

Code § 18.2-48.1.   On appeal, he contends the evidence was

insufficient to support his convictions under any theory.     We

disagree and affirm the convictions.

     When considering the sufficiency of the evidence on appeal

in a criminal case, this Court views the evidence in the light

most favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.     See Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).        On

review, this Court does not substitute its own judgment for that

of the trier of fact.   See Cable v. Commonwealth, 243 Va. 236,
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
239, 415 S.E.2d 218, 220 (1992).        The trial court's judgment will

not be set aside unless it appears that the judgment is plainly

wrong or without supporting evidence.        See Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

     Under Code § 18.2-48.1, "[a]ny prisoner in a state, local or

community correctional facility . . . who abducts or takes any

person hostage shall be guilty of a Class 3 felony."         An

abduction violating that code section occurs when a prisoner, "by

force, intimidation or deception, and without legal justification

or excuse, seizes, takes, transports, detains or secretes the

person of another, with the intent to deprive such other person

of his personal liberty."   Code § 18.2-47.
                                   A.

                  PRINCIPAL IN THE SECOND DEGREE

     Appellant contends that the evidence was insufficient to

prove that he personally committed abduction and that his

conviction, therefore, must be premised on the theory that he was

a principal in the second degree or an accessory.       A principal in

the second degree is one who was present at the scene and shared

the criminal intent of the actual perpetrator or committed some

act in furtherance of the offense.        See Allard v. Commonwealth,

24 Va. App. 57, 62, 480 S.E.2d 139, 141 (1997).       A principal in

the second degree may be "punished . . . as if a principal in the

first degree."   Code § 18.2-18.

     Appellant contends that the evidence also failed to prove he




                               - 2 -
was a principal in the second degree.       We disagree.   We

acknowledge that "'[m]ere presence when a crime is committed is

. . . not sufficient to render one guilty as an aider or

abettor.'"     Foster v. Commonwealth, 179 Va. 96, 99, 18 S.E.2d

314, 316 (1942) (quoting Brown v. Commonwealth, 130 Va. 733, 736,

107 S.E. 809, 810 (1921)).    However, "'[e]very person who is

present at the commission of a [crime], encouraging or inciting

the same by words, gestures, looks or signs, or who in any way,

or by any means, countenances or approves the same is, in law,

assumed to be an aider and abettor . . . .'"       Id. at 99, 18

S.E.2d at 315-16 (quoting Brown, 130 Va. at 736, 107 S.E. at

810).    One who is "a watcher around the corner" is an aider and

abettor.     Id. at 99, 18 S.E.2d at 315.    In addition, the aider

and abettor is criminally responsible for all acts committed in

furtherance of "'the common [criminal] purpose'" as long as they

are "'incidental probable consequences of the execution of that

[purpose],'" regardless of whether the acts are "'part of the

original design.'"     Rollston v. Commonwealth, 11 Va. App. 535,

542, 399 S.E.2d 823, 827 (1991) (quoting Brown, 130 Va. at 738,

107 S.E. at 811) (other citation omitted).

        "The status of the accused may be established both by

circumstantial evidence and by direct evidence."       Foster, 179 Va.

at 99, 18 S.E.2d at 316.
          "Notwithstanding these rules as to the
          nonliability of a passive spectator, . . .
          proof that a person is present at the
          commission of a crime without disapproving or
          opposing it, is evidence from which, in



                                 - 3 -
          connection with other circumstances, it is
          competent for the [fact finder] to infer that
          he assented thereto, lent to it his
          countenance and approval, and was thereby
          aiding and abetting the same."


Id. at 100, 18 S.E.2d at 316 (citation omitted).

     Here, viewed in the light most favorable to the

Commonwealth, the evidence established, at a minimum, that

appellant was a principal in the second degree to the six

abductions.   He came twice to the breezeway with the inmates more

directly involved in the incident, remained present while the

inmates subdued Correctional Officers Maurice Fowlkes and Wayland

Goode, stood within three feet of Fowlkes as he lay restrained on

the ground, and assisted in "dealing with Officer Goode."

Appellant "got back from Goode and stood against the wall . . .

with a shank in his hand" while institutional officer "Robbin"

was in the area, and appellant ultimately fled the breezeway area

with the other inmates when a group of correctional officers

arrived on the scene.   Appellant arrived at the medical

department with Sherman and another inmate and was present when

Sherman grabbed Officer Otis Reese and began to threaten him.

Appellant remained in the classroom with inmates Sherman and

Thorpe, standing guard over the two restrained correctional

officers and two nurses, for more than six hours.   Finally,

Warden Robinson indicated that he negotiated with inmate Thorpe,

whom he could hear consulting "with the other two individuals" in

the treatment area--appellant and Sherman.   Therefore, the



                               - 4 -
circumstantial and direct evidence, viewed in totality, was

sufficient to prove that appellant was at least a principal in

the second degree.   See Cirios v. Commonwealth, 7 Va. App. 292,

298-99, 373 S.E.2d 164, 167 (1988) (holding that while no single

piece of evidence, standing alone, tied the accused directly to

the crime, the totality of the evidence supported jury's finding

that accused was accessory before the fact).

                                B.
    SUFFICIENCY OF EVIDENCE TO PROVE SIX COUNTS OF ABDUCTION

     Appellant contends the evidence was insufficient to prove

(1) that he abducted any of the six people and (2) that anyone

abducted Nurses Grinstead and Jackson because they did not

testify.   Again, we reject these contentions.

     As discussed above, that appellant may not personally have

abducted the correctional officers or nurses is not dispositive

of his guilt for these offenses.     The evidence proved, first,

that one or more of the inmates abducted each of the six victims

and, second, as discussed above, that appellant aided and abetted

the abductions.   Inmates Sherman, Thorpe and Domio used force to

subdue and restrain Officers Maurice Fowlkes and Goode while

appellant was present with a weapon, assisting, and attempting to

remain out of the sight of another institutional employee.    This

evidence proved that Officers Maurice Fowlkes and Goode were

abducted and that appellant was a principal in the second degree

to the abductions.



                               - 5 -
     Inmate Sherman used force to seize, transport and detain

Officer Reese.   He used a knife, threatening to cut Reese's

throat, to force Reese to accompany him to release an inmate from

the medical building.   Inmates Sherman and Thorpe used force to

seize and transport Officer Charles Fowlkes to the school area.

In the school area, they used intimidation to detain Fowlkes,

Officer Reese, and Nurses Grinstead and Jackson by ordering them

to lie on the floor in the hallway, and they continued the

abduction by taking all four to a classroom where they handcuffed

Fowlkes, tied Reese with wire, and ordered the nurses to sit in

the room with the two guards, where the four remained all night.

Appellant aided and abetted the abductions, for he was present

when Sherman approached and grabbed Officer Reese, and he

remained in the classroom in which Charles Fowlkes, Reese, and

the nurses were detained for the duration of the detention,

consulting with inmate Thorpe as he negotiated with Warden

Robinson.   This evidence proved that Officers Charles Fowlkes and

Reese and Nurses Grinstead and Jackson were abducted and that

appellant was a principal in the second degree to these

abductions, too.
     That Nurses Grinstead and Jackson did not testify that the

inmates deprived them of their "personal liberty" against their

will is not dispositive.   Any element of a crime may be proved by

circumstantial evidence as long as it excludes all reasonable

hypotheses of innocence flowing from the other evidence in the




                               - 6 -
record.   See Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d

864, 876 (1983); Hamilton v. Commonwealth, 16 Va. App. 751, 755,

433 S.E.2d 27, 29 (1993); see also Lafon v. Commonwealth, 17 Va.

App. 411, 438 S.E.2d 279 (1993) (in reviewing abduction

conviction, holding circumstantial evidence sufficient to show

victim did not voluntarily accompany defendant to place where her

body was found).   Whether a hypothesis of innocence is reasonable

is a question of fact.   See Cantrell v. Commonwealth, 7 Va. App.

269, 290, 373 S.E.2d 328, 339 (1988).
     As set out above, the evidence proved that armed inmates

forced the nurses to lie on the floor in the hallway, took them

to a classroom, and ordered them to remain in the room under the

watch of several of the inmates for the duration of the night.

The only reasonable hypothesis flowing from the evidence in the

record is that the nurses were deprived of their personal liberty

against their will.   In denying appellant's motions to strike and

convicting him on all six counts of abduction, the trial court

rejected appellant's contention that the evidence permitted the

inference that the nurses were not held against their will, and

this finding of fact was not plainly wrong.

     For these reasons, we affirm appellant's convictions.
                                                          Affirmed.




                               - 7 -